internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc tege eb ec-plr-156470-01 date date number release date index number legend company a company b company c company d company e shareholder x employee y plan k plan l plan m dollar_figureq dollar_figurer date this is in response to a date letter from your representative requesting rulings as to a certain transaction involving an assignment of stock_options facts company a is a holding_company and the common parent of an affiliated_group_of_corporations of which company b is a member companies d and e are former members of the affiliated_group including company a company d was a holding_company owning of the outstanding_stock of company c shareholder x served as chairman of the board_of directors of company d and company e company d established plan k and company e established plan l the plans were plr-156470-01 established with the intent of providing stock_options to shareholder x the stock_options granted under plan k and plan l were transferable voluntarily or involuntarily subsequently company a and company d merged with company a as the surviving entity on the same day company b company c and company e merged with company b as the surviving entity on the date of the merger company a adopted plan m intended as a restatement of plan k and plan l the number of stock_options issued under plan m and the exercise price of the stock_options issued were determined using the conversion ratios used for the mergers in addition to receiving stock_options as a result of the conversion of stock_options issued under plan k and plan l to stock_options issued under plan m shareholder x received additional stock_options as a result of certain anti-dilution provisions contained in plan m the options granted under plan m are transferable voluntarily or involuntarily subsequent to the merger the shareholders of company a approved an amendment to plan m pursuant to this amendment the exercise price for options granted under plan x is to be equal to the fair_market_value of the stock as of the date certain debentures of company a are converted to stock and the number of shares that could be issued under plan m is frozen so that the options granted will no longer be increased under the anti-dilution provision shareholder x holds stock_options issued under plan m the exercise price of those stock_options is dollar_figureq per share the fair_market_value of the stock as of date as determined by an independent valuation was dollar_figurer shareholder x intends to assign stock_options for shares of common_stock of company a to employee y employee y is an employee of company b and a director of company a you have represented that the stock_options held by shareholder x did not have a reasonably ascertainable value at the date of grant for purposes of sec_1_83-7 of the regulations without ruling on this issue we will assume for purposes of this letter that the stock_options did not have a reasonably ascertainable value rulings requested you have requested the following rulings that employee y will not recognize income at the time of the assignment that shareholder x will not recognize any income at the time of the assignment that shareholder x will not recognize any income at the time employee y exercises the stock_options and plr-156470-01 that company b will be entitled to a compensation expense deduction equal to the amount included as ordinary_income of employee y law and analysis sec_83 provides that if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom such services are performed the excess of the fair_market_value of such property determined without regard to any restriction other than a restriction which by its terms will never lapse at the first time the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever occurs earlier over the amount if any paid for such property will be included in the gross_income of the person who performed such services in the first taxable_year in which the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is applicable sec_1_83-7 of the income_tax regulations provides in part that if there is granted to an employee or independent_contractor or beneficiary thereof in_connection_with_the_performance_of_services an option to which sec_421 does not apply sec_83 shall apply to such grant if the option has a readily_ascertainable_fair_market_value at the time the option is granted if sec_83 does not apply to the grant of such an option because the option does not have a readily_ascertainable_fair_market_value at the time of grant sec_83 and sec_83 shall apply at the time the option is exercised or otherwise_disposed_of even though the fair_market_value of such option may have become readily ascertainable before such time if the option is exercised sec_83 and sec_83 apply to the transfer of property pursuant to such exercise and the employee or independent_contractor realizes compensation upon such transfer at the time and in the amount determined under sec_83 or sec_83 if an option is sold or otherwise_disposed_of in an arm’s length transaction sec_83 and sec_83 apply to the transfer of money or other_property received in the same manner as sec_83 and sec_83 would have applied to the transfer of property pursuant to an exercise of the option sec_1_83-6 provides a special rule for transfers by shareholders generally if a shareholder of a corporation transfers property to an employee of such corporation or to an independent_contractor or to a beneficiary thereof in consideration of services performed for the corporation the transaction shall be considered to be a contribution of such property to the capital of such corporation by the shareholder and immediately thereafter a transfer of such property by the corporation to the employee or independent_contractor under paragraphs a and b of this section for purposes of sec_1_83-6 such a transfer is considered to be in consideration for services performed for the corporation if either the property transferred is substantially nonvested at the time of transfer or an amount is includible in the gross_income of the employee or independent_contractor at the time of transfer under sec_1_83-1 or sec_1_83-2 in the case of such a transfer any money or other_property paid to the shareholder for such stock shall be considered to be paid to the corporation and plr-156470-01 transferred immediately thereafter by the corporation to the shareholder as a distribution to which sec_302 applies see also sec_1_1032-3 sec_83 provides generally that in the case of a transfer of property to which sec_83 applies there shall be allowed as a deduction under sec_162 to the person for whom were performed the services in connection with which such property was transferred an amount equal to the amount included in the gross_income of the person who performed such services in this instance shareholder x intends to assign stock_options to purchase company a stock to employee y you have represented that the intent of this assignment is to provide an additional employment incentive relating to employee y’s services as an employee of company b while maintaining confidentiality shareholder x is receiving no cash or consideration for the assignment from either company a or employee y except for the indirect benefit of employee y’s services as an employee of company b the proposed transaction would not be a typical arm’s length transaction in that shareholder x would not be transferring the property for any direct money or other similar consideration however the transaction also would not resemble a typical non- arm’s length transaction in that shareholder x does not intend the transfer to be a gift to employee y or that employee y will provide nonexistent or inadequate consideration for the stock_option instead shareholder x intends that employee y provide consideration for the stock_option in the form of services as an employee of company b viewed in this respect the transaction resembles the transfer of property by a shareholder to a corporate employee addressed in sec_1_83-6 and sec_1_1032-3 of the income_tax regulations see sec_1_1032-3 example accordingly the substance of the proposed transaction resembles a transfer or forfeiture of the option by shareholder x to company a for no consideration with company a then transferring or re-issuing the option to employee y in return for services as an employee of its subsidiary company b viewed in this manner shareholder x will recognize no income upon the transfer of the stock_option because the option is treated at the time of the transfer as forfeited to company a for no consideration shareholder x also will not recognize any income when the employee y exercises the stock_options employee y is receiving the stock_options in exchange for services provided as an employee of company b as the service_recipient under sec_83 of the code company b will be entitled to a deduction equal to the amount of compensation income recognized by employee y at the time employee y recognizes that income 1because at the time of the transfer of the option the fair_market_value of the stock exceeds the exercise price no ruling is given as to the appropriate timing of the inclusion of income by employee y or payment of wages to employee y see revproc_2001_3 2001_1_irb_115 at sec_4 plr-156470-01 no opinion is expressed as to whether the stock_options at issue have a readily ascertainable value under sec_1_83-7 of the regulations no opinion is expressed as to the correct timing of the inclusion of income to employee y due to the assignment or exercise of the stock_options except as expressly provided in this ruling no opinion is expressed as to the treatment of the transaction under sec_1032 of the code or sec_1_1032-3 of the regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely robert b misner assistant chief executive compensation branch office of associate chief_counsel division counsel tax exempt and government entities enclosure copy for
